PER CURIAM.
Appellant Brown seeks to correct the judgment in circuit court case number 88-13073 to reflect that he was convicted of carrying a concealed weapon, a misdemean- or, rather than carrying a concealed fire*72arm, a felony. See §§ 790.01(1), (2), Fla. Stat. (1989). The trial court’s order, which denies Brown’s motion, nevertheless appears to acknowledge the existence of scrivener error. Accordingly, we remand with instructions to correct the written judgment form.
FRANK, A.C.J., and PARKER and PATTERSON, JJ., concur.